DETAILED ACTION
Claims 21-40 are pending in the present application. A preliminary amendment was filed 21 December 2021. Claims 1-20 were canceled, and new claims 21-40 were added.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10 September 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “105” has been used to designate multiple elements of the same type in a single view. The examiner suggests use of subscripts to depict multiple elements of the same type. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

INFORMATION ON HOW TO EFFECT DRAWING CHANGES


Replacement Drawing Sheets

Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment paper.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  A replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action.  No further drawing submission will be required, unless applicant is notified.

Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and within the top margin. 

Annotated Drawing Sheets

A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be submitted or required by the examiner.  The annotated drawing sheet(s) must be clearly labeled as “Annotated Sheet” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.

Timing of Corrections

Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 

If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21, 31 and 37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, and 11 of U.S. Patent No. 10,496,667 B2 Rath et al.. Although the claims at issue are not identical, they are not patentably distinct from each other because it is well settled that omission of elements and their functioning is an obvious expedient if the remaining elements perform the same function as before. See In re Karlson, 136 USPQ 184 (CCPA 1963).

17/472,445
21. (New) A non-transitory, computer-readable storage medium, storing program instructions, that when executed by one or more computing devices, cause the one or more computing devices to:
maintain data in a distributed data store, wherein the distributed data store is implemented on a plurality of nodes, wherein the plurality of nodes comprise two or more replicas that make up a replica group, and wherein at most one of two or more replicas in a replica group can act as a master replica for the replica group at a time;
wherein the program instructions when executed by the one or more computing devices further cause a replica of the replica group to:
assume a role of master replica for the replica group;
subsequent to assuming the role of master replica for the replica group, send a message indicating a lease to other replicas in the replica group, wherein the lease represents an authorization of the replica to act as the master replica for the replica group for a lease period;
refrain from servicing consistent read operations directed to the replica group until it is determined the message indicating the lease has been committed in the distributed data store; and
in response to determining that the message indicating the lease has been committed in the distributed data store, begin to service consistent read operations that are directed to the replica group;
wherein the program instructions when executed by the one or more computing devices further cause, prior to the lease period expiring:
another replica of the replica group to assume the role of master replica for the replica group;
the replica to continue to service consistent read operations that are directed to the replica group during the lease period; and
subsequent to the lease period expiring, the other replica to begin to service consistent read operations that are directed to the replica group.






31. (New) A method, comprising:
assuming, by a replica of a replica group, a role of master replica for the replica group;
subsequent to assuming the role of master replica for the replica group, sending, by the replica, a message indicating a lease to other replicas in the replica group, wherein the lease represents an authorization of the replica to act as the master replica for the replica group for a lease period;
refraining, by the replica, from servicing consistent read operations directed to the replica group until it is determined that the message indicating the lease has been committed by a write quorum of the other replicas of the replica group;
in response to determining that the message indicating the lease has been committed, beginning, by the replica, to service consistent read operations that are directed to the replica group;
assuming, by another replica of the replica group the role of master replica for the replica group, prior to the lease period expiring;
continuing, by the replica, to service consistent read operations that are directed to the replica group during the lease period; and
subsequent to the lease period expiring, beginning, by the other replica, to service consistent read operations that are directed to the replica group.




























37. (New) A system, comprising:
a plurality of computing nodes, each comprising at least one processor and memory, wherein the plurality of computing nodes is configured to implement a data storage service;
the plurality of computing nodes comprising two or more replicas that make up a replica group, wherein at most one of the replicas in the replica group can act as a master replica for the replica group at a time, and wherein replicas
in the replica group that are not acting as the master replica act as slave replicas in the replica group;
wherein one of the computing nodes hosting the replicas is configured to:
assume a role of master replica for the replica group;
subsequent to assuming the role of master replica for the replica group, send a message indicating a lease to other computing nodes hosting other replicas in the replica group, wherein the lease represents an authorization of the replica to act as the master replica for the replica group for a lease period;
refrain from servicing consistent read operations directed to the replica group until it is determined the message indicating the lease has been committed in the data storage service; and
in response to determining that the message indicating the lease has been committed in the data storage service, begin to service consistent read operations that are directed to the replica group;
wherein, prior to the lease period expiring:
another computing node hosting another replica of the replica group is configured to assume the role of master replica for the replica group;
the computing node hosting the replica is configured to continue to service consistent read operations that are directed to the replica group during the lease period; and
subsequent to the lease period expiring, the other computing node hosting the other replica is configured to begin to service consistent read operations that are directed to the replica group.
US Patent 10,496,667 B2
11. A non-transitory, computer-readable storage medium, storing program instructions that when executed by one or more computing devices, cause the one or more computing devices to: maintain data in a distributed data store, wherein the distributed data store is implemented on a plurality of computing nodes, wherein the plurality of computing nodes comprise three or more replicas of a data partition that make up a replica group for the data partition, wherein at most one of three or more replicas in a replica group can act as a master replica for the replica group at a time, wherein the distributed data store supports consistent-read type read operations, wherein for consistent-read type read operations, a consistent read operation from a client directed to the replica group is serviced by the master replica of the replica group; wherein the program instructions when executed by the one or more computing devices further cause a replica of a replica group to: assume a role of master replica for the replica group, wherein the replica of the replica group assuming the role of master replica for the replica group comprises the replica receiving credentials from a service or manager that is external to the distributed data store, wherein the credentials indicate that the replica has been selected to assume the role of master replica for the replica group; subsequent to assuming the role of master replica for the replica group, send a message indicating a lease to the two or more other replicas in the replica group, wherein the lease represents an authorization of the replica to act as the master replica for the replica group for a pre-determined lease period; for a consistent read operation from a client directed to the replica group prior to it being determined that the message indicating the lease has been committed in a write quorum of the two or more other replicas of the distributed data store, refrain from servicing the consistent read operation directed to the replica group; receive response messages indicating the lease has been committed by a number of the two or more other replicas of the replica group sufficient to achieve the write quorum; and in response to determining that the write quorum has been achieved for the message indicating the lease, begin to service consistent read operations that are directed to the replica group.

4. A method, comprising: assuming, by a replica of a replica group in a data store, the role of master replica for the replica group, wherein the data store is implemented on a plurality of computing nodes each comprising at least one processor and memory, wherein the plurality of computing nodes comprise three or more replicas of a data partition that make up the replica group for the data partition, and wherein at most one of the three or more replicas in the replica group can act as the master replica for the replica group at a time, wherein the data store supports consistent-read type read operations, wherein for consistent-read type read operations, a consistent read operation from a client directed to the replica group is serviced by the master replica of the replica group, wherein said assuming the role of master replica for the replica group comprises: providing, by the replica of the replica group, an indication of interest in assuming the role of master replica to a service or manager external to the data storage service; and receiving credentials from the external service or manager indicating that the replica has been selected to assume the role of master replica for the replica group; subsequent to assuming the role of master replica for the replica group, sending as a replicated write operation, by the replica of the replica group, messages indicating a lease to two or more other replicas in the replica group, wherein the lease represents an authorization of the replica to act as the master replica for the replica group for a pre-determined lease period; for a consistent read operation from a client directed to the replica group prior to it being determined that the message indicating the lease has been committed in a write quorum of the two or more other replicas of the data store, refraining from servicing the consistent read operation directed to the replica group; receiving, by the replica of the replica group acting as the master replica for the replica group, response messages indicating the lease has been committed by a number of the two or more other replicas of the replica group sufficient to achieve the write quorum; and in response to determining that the message indicating the lease has been committed in the write quorum of the two or more other replicas of the data store, beginning to service, by the replica of the replica group acting as the master replica for the replica group, consistent read operations that are directed to the replica group.


1. A system, comprising: a plurality of computing nodes, each comprising at least one processor and memory, wherein the plurality of computing nodes is configured to implement a data storage service; the plurality of computing nodes comprising three or more replicas of a data partition that make up a replica group for the data partition, wherein at most one of the replicas in the replica group can act as a master replica for the replica group at a time, and wherein replicas in the replica group that are not acting as the master replica act as slave replicas in the replica group; wherein the system supports consistent-read type read operations, wherein for consistent-read type read operations, a consistent read operation from a client directed to the replica group is serviced by the master replica of the replica group; wherein one of the replicas is configured to: provide an indication of interest in assuming the role of master replica to a service or manager external to the data storage service; and receive credentials from the external service or manager indicating that the one of the replicas is free to assume the role of master replica for the replica group; wherein subsequent to assuming the role of master replica, the one of the replicas is further configured to: send a message indicating a lease to the two or more other replicas in the replica group as a replicated write operation, wherein the lease represents an authorization of the one of the replicas to act as the master replica for the replica group for a pre-determined lease period; receive response messages indicating the lease has been committed from a number of the two or more other nodes sufficient to achieve a write quorum; for a consistent read operation from the client directed to the replica group prior to it being determined that the write quorum has been achieved for the message indicating the lease, refrain from servicing the consistent read operation directed to the replica group; and in response to determining that the write quorum has been achieved for the message indicating the lease, begin servicing consistent read operations that are directed to the replica group.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note attached form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRETA ROBINSON whose telephone number is (571)272-4118. The examiner can normally be reached Mon.-Fri. 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRETA L ROBINSON/Primary Examiner, Art Unit 2169